Citation Nr: 1744773	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a left shoulder disability.

2.  Entitlement to a compensable evaluation for service-connected hypertension. 

3.  Whether new and material evidence has been received to warrant reopening a claim for service connection for dental treatment purposes, also claimed as dental trauma and missing teeth.

4.  Entitlement to service connection for carpal tunnel syndrome, right (major) upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome, left (minor) upper extremity.

6.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

(The issue of entitlement to a clothing allowance in 2014 is the subject of a separate, but concurrently issued, Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1972 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Concerning the Veteran's claim related to his left shoulder, the Board notes that it was initially characterized as one for an earlier effective date for the 10 percent rating which was effective as of March 31, 2010.  The Veteran appealed the initial noncompensable rating assigned upon the grant of service connection, and has asked that the 10 percent rating be assigned as of that day.  Therefore, given that the appeal period in this case begins the day service connection was granted, the Board has recharacterized the issue as one for a higher initial rating for the left shoulder disability, rather than an earlier effective date for the 10 percent rating.

As regards the Veteran's claim for service connection for what has been alternatively characterized as depressive disorder, posttraumatic stress disorder (PTSD) and chronic adjustment disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, in light of the various mental health diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, as reflected on the first page of this decision.

These claims, excluding the increased rating for hypertension, were previously before the Board in March 2011, at which time they were remanded for further development. 

In May 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the record.  

The issues of service connection for carpal tunnel syndrome of the bilateral extremities and for an acquired psychiatric disorder are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left shoulder disability has been manifested by pain and some reduction in range of motion (ROM).

2.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

3.  A claim for service connection for dental treatment purposes was denied in an October 2004 rating decision; the Veteran did not perfect an appeal.

4.  Evidence added to the record since the final October 2004 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but not higher, for the left shoulder disability have been met from August 24, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2016). 

2.  The criteria for a compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.104, Diagnostic Code 7101 (2016).

3.  The October 2004 rating decision that denied service connection for service connection for dental treatment purposes is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2004) [(2016)].

4.  Evidence received since the October 2004 rating decision is not new and material, and the Veteran's claim for service connection for dental treatment purposes (also characterized as dental trauma or missing teeth) is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Left shoulder disability

At the outset, the Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that examinations of joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible with ROM measurements of the opposite undamaged joint.  The VA examination of the Veteran's left shoulder, undertaken in February 2005, did not fully comply with Correia in that the examiner did not test for pain in weightbearing and nonweight-bearing modes or with passive motion.  However, the examiner did test for ROM after repetitive motion.  In addition, the period on appeal is from August 2001 to March 2010; a remedial examination of the Veteran's left shoulder in 2017 would be too remote to reasonably relate to the original examination in 2005, or any period prior to March 2010.  Ultimately, the Board has granted a 10 percent disability rating based on the presence of pain for the period prior to March 31, 2010; thus, a remedial examination at this point cannot be expected to produce any evidence that would benefit the Veteran.

The Veteran contends that he is entitled to a compensable evaluation for his left shoulder disability.  He testified at the Board videoconference hearing in May 2016 that he was experiencing pain in the joint which affected his ability to sleep.  He was taking medication for the left shoulder, which was aggravated by strenuous activity.  He also clarified that he was satisfied with the rating he received after March 31, 2010 and was seeking a compensable evaluation for the disability from August 24, 2001 until that date. 

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Thus, the ratings for the left shoulder are to be made on the basis of the right upper extremity being the major extremity.  Regardless, as explained below, a review of the rating criteria used to evaluate the Veteran's disability does not require a distinction between his major and minor extremity.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson, supra.

The Court has held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has also found that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.   

The Court has explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Id.

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran has been granted service connection for a left shoulder disability.  This disability was assigned an initial zero percent evaluation, effective from August 24, 2001 to March 31, 2010, under Diagnostic Code 5299-5203.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as impairment of the scapula, based on the criteria found under Diagnostic Code 5203. 

The Veteran underwent a VA examination in March 2010 which showed limitation of motion of the left shoulder, as well as pain on motion.  Based on these findings, the Veteran was granted a 10 percent rating as of the date of the examination.  As noted above, he contends that he experienced the same symptoms prior to March 2010, and thus, a 10 percent rating is warranted for that period.

The record shows that in May 2000, just prior to the appeal period, the Veteran was seen with complaints of pain in his left shoulder.  At that time, flexion and abduction were measured at 140 degrees, and a reduction in strength was noted.  An August 2001 treatment note showed the presence of acromial spurring in the left shoulder. 

As noted above, the Veteran underwent a VA shoulder examination in February 2005.  At that time, he reported left shoulder pain which flared up 2 to 3 times a month.  The pain was increased by sleeping on the arm, or by "other activities."  The Veteran reported significant disability due to the shoulder.  He indicated that he did not lift heavy objects, as such activity aggravated the shoulder.  On examination, full range of motion and strength were found.  It was noted that the Veteran received injections to treat the shoulder. 

In an August 2006 psychiatric consultation, the Veteran noted that he experienced pain in his shoulder.  

A September 2006 Social Security Administration examination revealed the Veteran had a limited ability to reach overhead with his left arm, and decreased range of motion in his left shoulder.  Precise measurements of the range of motion were not recorded. 

In November 2007, the Veteran was seen by an orthopedic surgeon with complaints of left shoulder pain.  He indicated that it was worsened by lying on the left arm.  He treated the condition with a heating pad and pain medication, although he felt the medication was ineffective.   In both June and November 2009, the Veteran was seen with complaints of increased pain in the left shoulder.  He reported that the pain worsened with activity.

At the Board hearing in May 2016, the Veteran testified that his left shoulder affected his daily activities, in that he was unable to lift objects and sleep on the arm without pain.  He reported taking medication for the pain of his left shoulder, which was aggravated by strenuous activity.  

Based on the above, the Board finds that the Veteran consistently complained of left shoulder pain prior to March 31, 2010.  The evidence of record shows clinical findings of limited motion and pain.  In addition, the Veteran's statements about his pain, pain on use, additional restrictions after repetitive use and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board has also considered the degree of pain experienced by the Veteran.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Veteran described his subjective complaints of worsening pain, and objective medical evidence has indicated that he sought medical treatment for his left shoulder.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, supra.  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion, as here.  Johnson, supra.

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least the minimum compensable rating for the joint.  For the shoulder joint, 10 percent is the minimum rating available under Diagnostic Code 5203, impairment of the scapula.

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, the Board finds that the medical evidence of record shows that the Veteran's left shoulder symptomatology does approximate the schedular criteria for an evaluation of 10 percent for that disability and has done so throughout the appeal period.  The pain and functional limitations caused by the left shoulder disability are contemplated by the 10 percent rating awarded herein.  In so holding, the Board finds that the Veteran's report of left shoulder pain and limitations are credible and consistent with the medical evidence of record. 
However, an evaluation in excess of 10 percent is not warranted under the currently assigned code or any other pertaining to the shoulder.  The movement of the shoulder and arm joint is covered in the regulations by Diagnostic Codes 5200 to 5203.  Under Diagnostic Code 5200, a 30 percent evaluation is warranted for favorable ankylosis of the scapulohumeral articulation of the major upper extremity.  Ankylosis is considered to be favorable when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  Ankylosis of the scapulohumeral articulation of the major upper extremity that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation.  A 50 percent evaluation of the major upper extremity requires unfavorable ankylosis. Ankylosis is considered to be unfavorable when abduction is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.  In this case, there is no objective clinical evidence of ankylosis of the left shoulder at any time.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Thus, Diagnostic Code 5200 is not for application. 

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the major or minor arm when motion is possible only to the shoulder level.  A 20 percent evaluation is warranted for limitation of motion of the minor arm when motion is possible to midway between the side and shoulder level.  A 30 percent evaluation for the minor upper extremity requires that motion be limited to 25 degrees from the side. 38 C.F.R. § 4.71a.  Here, limitation of motion of the left shoulder was demonstrated at various times in the medical evidence, but testing showed that the Veteran's left shoulder abduction was only limited to 140 degrees (out of 180) at worst.  Therefore, limitation only to the shoulder level has not been shown and a higher rating is not warranted under this code.

Under Diagnostic Code 5202, there must be loss of the head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), a fibrous union, recurrent dislocation, or malunion with deformity.  No such disabilities have been shown to exist in the Veteran's left shoulder; thus, this code is not for application.

Finally, under the Veteran' assigned Diagnostic Code, 5203, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation on either side.  A 20 percent evaluation on either side requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  In this case, neither malunion of the clavicle or scapula, nor nonunion without loose movement, has been demonstrated in the Veteran's left shoulder.  Thus the criteria for a higher schedular rating under Diagnostic Code 5203 have not been met.  Furthermore, no impairment of function of a contiguous joint has been clinically demonstrated.

Thus, based on the above evidence, the Board finds that the Veteran's left shoulder symptomatology approximates the schedular criteria for an evaluation of 10 percent, but no higher, for the entirety of the appeal period.

Hypertension

The Veteran's service-connected hypertension has been assigned an initial noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), effective August 24, 2001.  In every instance, such as here, where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran contends that his service-connected hypertension should be rated at a compensable rate, due to the fact that, without medication, his diastolic pressure would be high enough to warrant a compensable rate.

DC 7101 provides a minimally compensable, 10 percent, rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control. 

The Board notes that words such as "predominantly" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Regardless, a basic understanding of predominant would suggest that the diastolic pressure was above a certain level more often than it was below it. 

The probative (competent and credible) evidence of record does not indicate an initial compensable rating is warranted under the applicable rating criteria. 

In February 2005, the Veteran underwent a VA hypertension examination.  At that time, a history of hypertensive blood pressure response was noted.  The Veteran reported taking medication for control of the condition.  Blood pressure readings taken at the time were 140/100, 151/102, and 130/89.  

In December 2009, the Veteran underwent another VA hypertension examination.  At that time, it was noted that he was taking medication for treatment of the condition.  The Veteran reported experiencing headaches that he attributed to hypertension.  Readings taken at that time showed his blood pressure was 169/99, 130/87, and 134/71.

During his subsequent VA examination in April 2011, the examiner noted the use of medication for the treatment of hypertension.  Blood pressure readings taken at the time were 146/88, 165/95, and 157/95.

In a May 2012 letter, the Veteran's VA physician, Dr. M.S., discussed the history of the Veteran's hypertension, to include the various medications he had been prescribed since 1999 for its treatment.  Dr. M.S. noted a January 2000 reading of 158/100, which prompted an increase in medication.  He also noted the occasional times during the course of his treatment of the Veteran where his blood pressure readings were regarded as moderately elevated.  These included a December 2007 visit, in which anxiety contributed to a reading of 132/90.  Following an August 2008 motor vehicle accident, a reading of 148/94 was recorded.  In November 2008, a respiratory infection caused a 150/97 reading.  A May 2010 skin infection raised the Veteran's blood pressure to 152/94, and following a fall in December 2010, a reading of 145/87 was noted.  Dr. M.S. noted that the Veteran's medication had to be increased over the course of his treatment and the condition would be worse without it.  He concluded that the Veteran would not be able to discontinue blood pressure medication without a significant rise and loss of control of the condition.  

In a September 2013 letter, the Veteran indicated that the January 2000 blood pressure reading, noted in his VA treatment records and relayed by his doctor in the May 2012 letter, warranted a compensable rating for hypertension.  He further noted that Dr. M.S.'s letter, which indicated that he was prescribed two medications for the condition, was further proof that his hypertension worsened whenever he was engaged in "stressful situations."  Again, he asserted that his readings would be elevated to compensable levels if not for the medication he was taking for its treatment.   

At his May 2016 hearing before the undersigned, the Veteran testified that his blood pressure was measured at the compensable level in January 2000, and that without medication, it would continue to be as high. 

In addition, the Board notes the following blood pressure readings from VA treatment records: 120/80 in February 2005; 135/85 and 135/65 (as well as a reading of 135 over an intelligible number recorded as "20") in March 2005; 138/86 in April 2005; 136/86 in May 2005; 138/82 in November 2005; 138/86 in December 2005; 127/83 in February 2006; 131/84 in June 2006; 130/80 in October 2007; 132/90 in December 2007; 148/94 in August 2008; 125/86, 126/73 in August 2008; 130/84 in August 2008; 150/97 in November 2008; 130/80 in December 2008; 140/94 in June 2009; 130/88 in June 2009; 116/80, 125/86 and 126/73 in August 2008; 134/71 in November 2009; 139/88 in May 2010; 135/83 in July 2010; 130/76 in September 2010; 145/87 in December 2010; and 132/89 in March 2011.      

Thus, every one of the numerous blood pressure readings of record, to include those that were described by Dr. M.S. as elevated, have shown diastolic pressure under 100 and systolic pressure under 160.  The only reading to exceed 100 was the one in January 2000, as noted by the Veteran's physician.  However, this reading was recorded some 20 months before the effective date of service connection for the Veteran's hypertension, and was not repeated at any point thereafter.  Therefore, the Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 100 or more, by a systolic pressure predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  In this case, the evidence does not support a compensable schedular rating at any time during the pendency of the appeal. 

The Veteran has not asserted any specific symptomatology concerning his hypertension, aside from some reports of headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Moreover, such contentions do not satisfy the criteria for a higher rating.  Blood pressure is measured by objective, not subjective, means; there is a specific monitoring device for determining blood pressure and the extent that it is elevated.  The rating criteria require both documentation of this objective measure of the blood pressure and findings that it falls within a pre-established range to warrant a certain rating. 

The Board acknowledges the Veteran's repeated assertion that without medication his blood pressure readings would be higher.  Although it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria, here, VA has included the effect of medication as a factor to be considered when rating hypertension.  Therefore, the Board may properly reject the Veteran's specific theory of entitlement to a higher rating in this case, and does so.  Jones v. Shinseki, 26 Vet. App. 56, 62 (2012) (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)). 

Further, while the Veteran is on medication to control his hypertension, a 10 percent rating requires that the Veteran be on medication and have a history of diastolic pressure predominantly 100 or more or a history of a systolic pressure of 160 or more.  While the evidence shows that the Veteran requires continuous use of medication to control his hypertension, that evidence does not show that his diastolic blood pressure readings were predominantly 100 or higher or systolic readings predominantly 160 or higher.  Indeed, throughout the entire course of the Veteran's appeal, the Veteran's blood pressure readings never rose to the level of 100 diastolic or 160 systolic.  In the absence of diastolic readings predominantly 100 or higher or systolic readings predominantly 160 or higher, the criteria for a compensable rating are not met because, unlike other disorders in the Code of Federal Regulations, the rating criteria for hypertension explicitly contemplate the effects of medication. Cf. Jones, supra.

Since the Veteran's hypertension has never been at a compensable rating level for any distinct period of time since the effective date of service connection, the Board cannot "stage" this rating.  Thus, a compensable disability rating for hypertension is denied, as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

New and Material Evidence - Dental Trauma

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150  (2014), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).

As noted above, the Veteran's claim for service connection for dental treatment purposes was denied in an October 2004 rating decision.  At the time of that denial, the AOJ found that the Veteran had no defective dental conditions resulting from a service connected disability, a dental condition due to combat wounds or other service trauma, or a dental condition based on POW status of less than 90 days.  The Veteran did not file a timely notice of disagreement with the rating decision and accordingly, the October 2004 rating decision became final.  See Evans v. Brown, 9 Vet. App 273 (1996).

Therefore, the Veteran's claim may only be opened if new and material evidence is submitted.  Since the October 2004 rating decision denied the claim on the basis that the evidence did not establish a dental condition resulting from a service connected disability, combat wounds or POW status, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has such a diagnosis.

Evidence received since the October 2004 rating decision consists of a March 2010 written statement from the Veteran indicating that he believed that he had dental treatment which resulted in trauma and cavities.  In his May 2010 notice of disagreement, the Veteran indicated that he sought dental treatment at a VA facility in 1975, after leaving service, but that the treatment was not completed due to the death of the VA dentist.  Since then, he indicated, fillings have fallen out of his teeth and caused "trauma."  Further, at the May 2016 hearing, the Veteran testified that bridgework performed by the deceased VA dentist had since caused tooth decay. 

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a dental disorder for compensation purposes.  In this regard, the lay statements and hearing testimony repeat information that the Veteran provided in conjunction with his previous claim for benefits. 

The Veteran's submissions and his testimony do not speak to the underlying issue of in-service dental trauma or the presence of a compensable dental disorder for VA purposes.  Instead, they relate to his continued contentions that the treatment provided by VA in the 1970's was inadequate.

Therefore, the Board finds that the evidence received since the October 2004 final rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a dental disorder for compensation purposes. 

Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied. As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to an initial 10 percent rating, and no higher, for a left shoulder disability is granted effective August 24, 2001, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable evaluation for service-connected hypertension is denied. 

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for dental treatment purposes, also characterized as dental trauma and missing teeth, is denied.


REMAND

Although the Board sincerely regrets the additional delay, in light of the age of the Veteran's remaining claims, it finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide them, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

With regard to the claim for service connection for bilateral carpal tunnel syndrome (CTS), the Veteran has asserted such disorder is caused or aggravated by his service-connected sarcoidosis.  See 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran was afforded a VA examination in March 2010 to address his CTS.  In the associated report, the examiner indicated that the Veteran's CTS was not due to his sarcoidosis, and provided a detailed explanation as to why.  However, the examiner did not address whether or not the Veteran's CTS was aggravated by his service-connected disability.  The Board notes that, in a March 2008 letter, the Veteran's treating physician indicated that the Veteran's sarcoidosis was likely a contributing factor in his "many aches and arthralgias," including those in his wrist.  While the letter is inadequate for purposes of establishing service connection on a secondary basis, it does suggest a possible aggravation of the Veteran's CTS by his sarcoidosis. 

The Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, it finds that an addendum opinion addressing the secondary aspect of the Veteran's claim is necessary.

Turning to the Veteran's claim for service connection for an acquired psychiatric disability, the record contains a March 2008 letter from his treating VA psychiatrist, Dr. T. M.  In that letter, the doctor described the manifestations of sarcoidosis, stating that the disability can influence or cause psychiatric symptoms.  He indicated that manifestations of sarcoidosis "can play a very significant part" in depressive disorder, and noted that he listed the condition as part of the Veteran's psychiatric diagnosis of a mood disorder. 

In June 2009, the Veteran underwent a VA mental disorders examination.  At that time, he was diagnosed with a mood disorder.  On the question of nexus between such a disorder and sarcoidosis, the examiner indicated that she would not be able to address such without resorting to speculation, as she was not provided with the Veteran's medical records and would need such in order to render an opinion. 

In an April 2012 letter, the Veteran's primary VA physician, Dr. M.S., indicated that as the Veteran developed additional health concerns, his anxiety and emotional concerns about his future would be heightened.  

At the May 2016 hearing before the undersigned, the Veteran asserted that his service-connected disabilities, including sarcoidosis, caused his mental health condition.  He further testified that, while in service, he had two separate traumatic experiences which he felt caused PTSD.

Based on the evidence above, the Board finds that additional examination is warranted.  Initially, it notes that Dr. T.M.'s March 2008 letter does not address a nexus, if any, between the Veteran's service-connected physical disabilities and his mental ones.  Rather, he indicated that a disability like sarcoidosis "can influence or cause" psychiatric problems.  As this conclusion is inconclusive, and not specific to the Veteran, the Board finds the letter lacks probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Similarly, the April 2012 letter from Dr. M.S. is afforded probative value, as it failed to address a nexus between sarcoidosis and a mental health condition.

The Board also finds the July 2009 VA examination report is also inadequate for purposes of determining service connection.  The author of that opinion determined that she would not be able to address a nexus between the Veteran's sarcoidosis and mental health disabilities without resorting to speculation, as she was unable to review his claims file.  While the Board notes that an examiner's review of the claims folder is not required in each case, see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997), here the examiner was wholly unable to provide an opinion on nexus because of this fact.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, supra; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  Thus, an additional VA examination is warranted.
Finally, the Board notes that the Veteran indicated at the May 2016 hearing that he was subjected to certain experiences while in service that caused him to develop what he characterized as PTSD.  The record reflects possible diagnoses of PTSD.  Therefore, upon remand, the Veteran should be afforded the opportunity to identify any and all possible in-service stressors.  To accomplish this, the Veteran should be sent a notification letter enclosed with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  Once the form is returned to VA, effort should be made to verify any identified stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the March 2010 examiner for an addendum opinion.  If the examiner who drafted the March 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to opine whether it is at least as likely as not (that is, a 50 percent or greater degree of probability) that the Veteran's bilateral carpal tunnel syndrome is aggravated by his sarcoidosis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed must be provided.

2.  Provide the Veteran with a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  After obtaining any information from the Veteran concerning in-service stressors, contact the Joint Service Records Research Center (JRSSC) or any other appropriate federal records repository and request that research be undertaken to corroborate such.

3.  After completion of the above development, the Veteran should be afforded a VA examination in order to determine the current nature and etiology of any currently manifested acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been corroborated. Any indicated evaluations, studies, and tests should be conducted. 

a) The examiner is asked to identify all of the Veteran's acquired psychiatric disorders.

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to his claimed stressor(s), to include a fear of hostile military or terrorist activity (the examiner should consult the claims file to in order to determine whether the Veteran's stressors have been verified).

c) Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, to include depressive disorder and chronic adjustment disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that any such disorder is related to the Veteran's military service.

d) For each diagnosed acquired psychiatric disorder, the examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that such disorder was caused OR aggravated by any of his service-connected disabilities, to specifically include sarcoidosis.  If aggravation is found, the examiner should determine, if possible, to what extent the acquired psychiatric disorder was aggravated beyond the natural progression of such disease. 

A rationale for all opinions expressed should be provided.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


